     Case 2:18-cv-07878-MWF-JEM Document 11 Filed 11/16/18 Page 1 of 2 Page ID #:23




1     Matthew A. Rosenthal (SBN 279334)
      matt@westgatelaw.com
2     Westgate Law
      16444 Paramount Blvd., Suite 205
3     Paramount, CA 90723
      Tel: (818) 200-1497
4     Fax: (818) 574-6022
      Attorneys for Plaintiff,
5     LAFLOR CALVO
6                     IN THE UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
7                              WESTERN DIVISION
8

9     LAFLOR CALVO,                            )   Case No. 2:18-cv-7878-MWF(JEMx)
                                               )
10                                             )   VOLUNTARY DISMISSAL OF A
                   Plaintiff;                  )   CASE PURSUANT TO FED. R.
11                                             )   CIV. P. 41(a)(1)(A)(i)
            v.                                 )
12                                             )
                                               )
13    SPEEDY CASH,                             )
                                               )
14                                             )
                   Defendant.                  )
15                                             )
                                               )
16                                             )
                                               )
17

18
            PLEASE TAKE NOTICE that Plaintiff, LAFLOR CALVO, pursuant to
19
      Fed. R. Civ. P. 41(a)(1)(A)(i), gives notice that she voluntarily dismisses all claims
20
      in this action as to herself in her individual capacity with prejudice. Defendant
21
      Speedy Cash has neither answered Plaintiff’s Complaint, nor filed a motion for
22
      summary judgment. Accordingly, this matter may be dismissed with prejudice
23
      without an Order of the Court.
24

25




                                            DISMISSAL
                                               -1-
     Case 2:18-cv-07878-MWF-JEM Document 11 Filed 11/16/18 Page 2 of 2 Page ID #:24




1                                           RESPECTFULLY SUBMITTED,
2
       DATED: November 16, 2018              WESTGATE LAW
3

4                                            By:/s/ Matthew A. Rosenthal
5                                                   Matthew A. Rosenthal
                                                    Attorney for Plaintiff,
6                                                   LAFLOR CALVO
7

8

9

10

11                             CERTIFICATE OF SERVICE
12      I hereby certify that on November 16, 2018, I filed the forgoing document with
13    the Clerk of the Court using the CM/ECF System. Notice of said filing was served
14    via e-mail transmission to the following:
15                Jamie D. Wells
                  McGuire Woods LLP
16                Two Embarcadero Center
                  Suite 1300
17                San Francisco, CA 94111-3821
                  jwells@mcguirewoods.com
18

19
                                            By:/s/ Matthew A. Rosenthal
                                                   Matthew A. Rosenthal
20

21

22

23

24

25




                                           DISMISSAL
                                              -2-
